Per curiam.
Pursuant to Bar Rule 4-203 (b) (4), Respondent Donald G. Log-gins filed a petition for voluntary surrender of license prior to Bar counsel’s filing a formal complaint. The review panel of the State Disciplinary Board accepted Respondent’s admissions that he failed to file a petition for name change on behalf of a client, that when he attempted to return the unearned fee, his trust account check was dishonored for insufficient.funds, and that he failed to respond to inquiries of the Office of General Counsel and the Investigative Panel during their investigation. Respondent admitted, and the review panel found, that his conduct violated Standards 4, 21, 23, 44, 45, 61, 63, 65, and 68 of Bar Rule 4-102.
The review panel of the State Disciplinary Board recommends that this court allow Mr. Loggins to voluntarily surrender his license. This recommendation is approved and adopted.

All the Justices concur.